Citation Nr: 0944039	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-28 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic renal failure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
North Little Rock, Arkansas.

The Veteran provided testimony at an April 2006 hearing 
before the undersigned. A transcript of the proceeding is 
associated with the claims folder.

This appeal was previously before the Board and remanded in 
August 2007 and March 2009 for additional development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Chronic renal failure was not manifested during service and 
is not shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

Chronic renal failure was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1101,1113, 1131, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private treatment records, a VA examination, and a hearing 
transcript.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in December 2003 and August 2007 
letters and the claim was readjudicated in an October 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
as to the etiology and severity of disability, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Discussion

The Veteran contends that he currently suffers from chronic 
renal failure which is related to his military service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Veteran's October 1974 physical induction examination is 
negative for complaints, treatment, or a diagnosis of chronic 
renal failure or any other kidney problem.  A July 1977 
service treatment record (STR) indicates that the Veteran 
suffers from recurrent urinary tract infections and was being 
referred for further consultation.  The Veteran's July 1977 
separation physical examination is negative for complaints, 
treatment, or a diagnosis of chronic renal failure or any 
other kidney problem.

Post-service private treatment records dated in September 
1992 through November 2003 demonstrated that the Veteran 
received treatment for chronic renal failure and malignant 
hypertension from Dr. J.H., his private nephrologist. 

In an April 2006 hearing before the Board, the Veteran 
testified that in January 1976, he was hospitalized at Ft. 
Stewart Army hospital for one week with "kidney problems."  
The RO attempted to obtain any pertinent treatment records; 
however, in September 2007, received a negative response from 
the hospital indicating that there are no medical records or 
information for the Veteran.

In an April 2009 statement, the Veteran indicated that he 
submitted X-rays to the RO/AMC; the Veteran stated that the 
X-rays were taken at Ft. Stewart Army hospital during 
service.  The Veteran further indicated that the X-rays were 
received by the RO/AMC in April 2008, however, they have not 
been considered as evidence of record.  

In connection with the current claim, the Veteran was 
afforded a VA examination in May 2009.  At the time, the 
Veteran reported that in 1976, while in service, he reported 
for medical treatment with complaints of left flank pain.  
The Veteran reported that he was hospitalized at Ft. Stewart, 
Georgia for one week.  The Veteran stated that he was 
subsequently referred to a kidney specialist at Ft. Gordon in 
Augusta, Georgia, where he was told that he had a kidney 
disease which he may completely recover from or may have 
problems with later on.  The Veteran separated from service 
in August 1977 and stated that he did not seek medical 
treatment until June 1992.  In June 1992, the Veteran was 
diagnosed with hypertension and renal failure and referred to 
Dr. J.H.  The Veteran further indicated that was on 
hemodialysis three times per week for four months in 1992, 
however, his renal function recovered and he was taken off 
dialysis until August 2008.  The Veteran currently undergoes 
dialysis three days per week for four hours and fifteen 
minutes.  The Veteran currently experiences weakness, 
fatigue, and lethargia.  The Veteran denied a history of 
diabetes or neuropathy.  The Veteran has a history of 
hypertension.  

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with chronic renal failure.  
The examiner specifically reviewed the Veteran's STR's, 
including the July 1977 STR which indicated that the Veteran 
suffered from recurrent urinary tract infections and was 
being referred for further consultation at Ft. Gordon.  The 
examiner also reviewed the Veteran's post-service treatment 
records.  In providing the aforementioned diagnosis, the 
examiner noted that the Veteran was diagnosed with kidney 
disease in June 1992 along with hypertension.  The examiner 
noted the September 1992 treatment record from Dr. J.H., 
which indicates that the Veteran has a long history of 
malignant hypertension and chronic renal failure, secondary 
to nephrosclerosis.  The examiner noted that the Veteran 
stated that he was hospitalized for a week in service, in 
1976 for left flank pain, however, indicated that the only 
STR of record indicating recurrent urinary tract infections 
is dated in July 1977 at Ft. Gordon.  The examiner reported 
that the Veteran brought X-rays with him to the examination 
dated in June 1977 and September 1977 from Ft. Stewart, 
however, the X-rays were interpreted by the radiologist as 
normal.  The examiner noted that the Veteran did not seek 
medical care from the time of discharge from service in 
August 1977 until June 1992.  Further, as per the Veteran's 
claims file, the Veteran's July 1977 separation physical 
examination demonstrated normal blood pressure, specifically, 
108/70.  The examiner opined, it is therefore unlikely that 
the Veteran's current kidney problem is the result of his 
active service.  Rather, it is at least as likely as not 
related to his long history of hypertension which was 
diagnosed in 1992.  

Regarding the Veteran's claim of chronic renal failure, the 
preponderance of the evidence is against the claim for 
service connection.  The only competent medical evidence 
addressing the etiology of this condition is the May 2009 
opinion offered by the VA examiner who expressly rejected a 
causal relationship between this disorder and the Veteran's 
service.  Without a medical opinion linking the Veteran's 
current disability to his service, there is no basis for 
granting service connection.  While the Veteran is competent 
to describe the symptoms he has experienced, his opinion does 
not constitute competent medical evidence of causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the aforementioned, the Board concludes that 
service connection for chronic renal failure must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for chronic renal failure is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


